      Case 0:20-mj-06364-LSS Document 5 Entered on FLSD Docket 08/21/2020 Page 1 of 1


                                                      CO URT M INUTES

           U.S.MAGISTRATE JUDG E LURANA S.SNOW -FO RT LAUDERDALE,FLORIDA

 DEFT: SHANNON DEM AR RYAN (J)#CELL BLOCK                          CASENO: 20-6364-5N0W
                                                                                                     s  A'
 AUSA: JodiAnton-zoom                                              ATTY:   AFPD byZoom:-'U'  :4.w S '
                                                                                      (Ifapplicable-appealsco1oquy)
A GEN T:                                                           VlOL:
PROCEEDm G: PTD /PRELIM INARY HEARW G                              RECOM MENDED BOND:
BOND HEARING HEL              D no
                             r.yes                         COU NSEL APPO INTED :

BOND SET @ :                                                       Tobecosir edby:
                                                                                                 Rule77.1advised '
                                                                                                                      < --(-,
                                                                                                                      .                (/d'
                                                                                                                                          )
Q        Donotviolateanylaw.                                                                                          /i'          T
Q        Appearin courtasdirected,

Q        Surrenderand /ordo notobtain passports/travel
         documents.                                                                              #

Q        RpttoPTS asdirected /or
         phone;
                                          x'saweek/month by
                           x'saweeldmonth in person.                                        .
                                                                                                /
                                                                                                /*x+                      p;,           ,
Q T
  Rr
   ae
    na
     d
     tm
      om
       enu
         tr
          a
          is
           ne
            de
             tes
               m
               ti
                n
                ed
                 gn
                  be
                   ycP
                     es
                      re
                       sa
                        tri
                          y
                          a.
                           lServices.                                           /,
                                                                                 z -ga.gzo..d A ./ ,                                     '
Q        M aintain orseek full-timeemployment.

         No contactwith victims/witnesses.                                          l
                                                                                        s,&. 4yyj )o p ' .
         No firearms.                                                                           2 .:.             vA.u4.'
                                                                                                                        ,
                                                                                                                          *'
                                                                                                                               ,



                                                                            .                                 *
         Travelextendedto:                                    .                 ,
                                                                                        uz/             A
 Q       Hal
           fwayHouse                                          .                         H               s
 NEXT COURTAPPEAM NCE:                      DATE:                  TIM E:                            JUDGEI               PLACE:

 m QUIRY RECOUNSEL:
 PTD/BOND HEARING:
 PRELIM /ARRM GN,:                          8.31-20      1l:00am            SNOW
 CHECK IF                     Forthere%onsstatedbycounselfoftheDefendantandfindingthattheendsofjusticeservedbygrantingtheore
 APPLICABLE              :    tenusmotion forcontinuanceto hire counseloutweigh thebestinterestsofthepublic& theDefendantina Speedy
                              Trial,theCourtfindsthattheperiod oftime from today,through and including              .shallbedeemed
                              excludable in accordancewiththeprovisionsoftheSpeedyTrialAct,18USC 3161etseq..                       .
                                                                                                                                   v.
DATE: 8-17-20
                                TIME:11:00am             /<?.
                                                            ,.
                                                             w
                                                             -D
                                                              w.eyD
                                                                  j.
                                                                   x
                                                                   .
                                                                   AWZOOM:
                                                                     t
                                                                                                                   PAGE:
                                              # .
                                        .
